Citation Nr: 1228029	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a groin condition and cystitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION


The Veteran had a period of active duty for training (ACDUTRA) from March 1976 to September 1976, and he served on active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Montgomery, Alabama.  

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in October 2008.  A transcript of the hearing is associated with the claims folder.

The Board reopened and remanded the Veteran's claim for further evidentiary development in February 2009, and subsequently denied his reopened service connection claim in July 2011.  In an April 2012 Order, the Court of Appeals for Veterans Claims granted the parties' Joint Motion for Remand (Joint Motion), which reflects the parties' agreement that the Board's decision should be vacated and remanded.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in the Joint Motion, the parties agreed that the Board had erred by failing to ensure that any retired VA treatment records that may exist were requested by the RO and by using the term "duplicative" instead of the term "pertinent" when determining that initial RO review of a newly submitted private treatment record was not necessary, thereby using an erroneous standard.

The record includes an April 2003 response from the Montgomery VA Medical Center (VAMC) stating that the only records available for the Veteran were registration records.  The VAMC's response appears to be consistent with the first VA treatment of record dating from October 2004, which was later obtained by the Appeals Management Center (AMC) pursuant to the Board's 2009 remand directives.  Furthermore, the VAMC's response also appears to be consistent with the Veteran's 2008 Board hearing testimony that he had only recently begun receiving VA treatment.  Nevertheless, the parties agreed that this 2003 reference to registration records indicates that retired VA treatment records may also be available and that efforts to obtain any such treatment records should be made.  Accordingly, this should be accomplished.

As referenced above, the parties further agreed that the Board used an erroneous standard when determining that the lack of initial RO review of a private treatment record submitted directly to the Board would not prejudice the Veteran.  The parties noted that the Board characterized this evidence as "duplicative," rather than determining it was not "pertinent," the term used in 38 C.F.R. § 20.1304(c).  Therefore, the Board instructs the RO to consider this evidence when readjudicating the Veteran's claim after performing the requested development outlined above.

Accordingly, the case is REMANDED for the following action:

1.   Request the Veteran's VA treatment records from the Montgomery VAMC prior to October 2004, to specifically include any archived records that may exist.

2.  Then, readjudicate the Veteran's claim, to include consideration of all evidence associated with the Veteran's claims file since it was last adjudicated as reflected by the January 2010 supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


